J.M. Johnson, J.
¶47 (concurring in part, dissenting in part) — I agree with the lead opinion that Ferrier12 warnings are not constitutionally required before law enforcement officers obtain consent for a search to enforce an arrest warrant.
¶48 Directly relevant to affirming Dara Ruem’s conviction, the sheriff’s deputies’ separate detection of marijuana odors while outside the trailer in this case did not constitute a search within the meaning of the plain view exception to the search warrant requirement. Even if the deputies smelled the marijuana only while entering the trailer, their presence was legal. The trailer was the known residence of Ruem’s brother Chantha, the subject of an arrest warrant. I would affirm the Court of Appeals on all issues and uphold the conviction of Dara Ruem.
*216I. PLAIN VIEW
 ¶49 The lead opinion properly recognizes our constitutional protections of privacy in the home found in article I, section 7. Lead opinion at 200. Constitutional principles do not compel courts to force police to ignore their senses when officers detect criminal activity. State v. Hammond, 24 Wn. App. 596,598,603 P.2d 377 (1979).13 The plain view exception still applies when law enforcement officers “ ‘(1) have a valid justification to be in an otherwise protected area and (2) are immediately able to realize the evidence they see is associated with criminal activity.’ ” Lead opinion at 200 (quoting State v. Hatchie, 161 Wn.2d 390,395,166 P.3d 698 (2007)). Law enforcement officers are entitled to rely on their senses in making plain view determinations. Hammond, 24 Wn. App. at 598. When the police confront a person in a confined space who smells of a distinctive drug, there is no other explanation for the presence of the smell except for criminal drug possession occurring in plain view. Id.
¶50 The issue here is not whether the deputies were lawfully inside Dara Ruem’s mobile home. Lead opinion at 200. The lead opinion has omitted the threshold question of whether the deputies were in an “ ‘otherwise protected area’ ” when the plain view “ ‘search’ ” (or “smell”) occurred.14 Id. at 200 (quoting Hatchie, 161 Wn.2d at 395). If the law enforcement officers are not intruding into a protected area where a reasonable expectation of privacy exists when officers discover contraband, a “search” has not actually occurred. State v. Seagull, 95 Wn.2d 898, 901, 632 P.2d 44 (1981). A person may have a reasonable expectation *217of privacy in the smells emanating from his or her home. State v. Ross, 141 Wn.2d 304, 314, 4 P.3d 130 (2000). However, the privacy expectation does not protect what is readily apparent to law enforcement officers with legitimate business in areas of curtilage, including points of access to the home. Seagull, 95 Wn.2d at 902.15 In this case, the deputies were outside the trailer on the front porch when they initially perceived the smell of drug contraband. They were lawfully within the curtilage of the trailer attempting to execute a separate arrest warrant (for Chantha, a different defendant with the same address).
¶51 The trial court found as a matter of undisputed fact that “the deputies were standing at the front door to the mobile home and could smell marijuana in the air” and before that the officers smelled marijuana coming from Ruem’s clothing. Clerk’s Papers (CP) at 207 (emphasis added). This unchallenged finding of fact is a verity on appeal. State v. Hill, 123 Wn.2d 641, 644, 870 P.2d 313 (1994). The deputies testified that they initially smelled marijuana as they “started to step over the threshold.” Verbatim Report of Proceedings (Dec. 10, 2008) at 33. The “process of entering” had begun when the deputies smelled the marijuana. Id. at 38. The second deputy testified that the entry and smelling were simultaneous. Id. at 49.
¶52 Even defendant Ruem conceded that the deputies were “close enough to the inside of the trailer” to smell marijuana from the threshold. Pet. for Review at 7. The record of the testimony at the pretrial suppression hearing supports the court’s finding that the deputies smelled marijuana prior to entry. The trial court drew inferences from the credibility of witnesses and concluded that the marijuana smell occurred first. Therefore, on this record, the smell of marijuana was plain before the deputies en*218tered the trailer. The State has met its burden of proving that the plain view exception was satisfied.
¶53 Because the rest of the court assumed incorrectly that the deputies entered the trailer before smelling the marijuana, I now turn to whether there was additional justification for the deputies’ presence inside the trailer from which marijuana was smelled and seen.
II. JUSTIFIED PRESENCE
A. The Arrest Warrant
¶54 The police are lawfully present while executing an arrest warrant when (1) they are at the suspect’s home and (2) there is reason to believe the suspect is within. Payton v. New York, 445 U.S. 573,603,100 S. Ct. 1371,63 L. Ed. 2d 639 (1980). The deputies were serving a felony arrest warrant naming Ruem’s brother, Chantha, at the address in question.16 The trailer and house shared one address and were on the same lot. CP at 209. Several members of the family said that Chantha lived on the property. Chantha still had belongings on the property, often including his automobile. Given this evidence, it was reasonable for the police to conclude that Chantha still resided on the property at least and that his family was attempting to conceal him. When the police have an arrest warrant listing a name and address, they are entitled to rely on the document that is presumed supported by probable cause. (Here, the warrant and records all showed this address as Chantha’s residence.)
¶55 The use of Hatchie in the lead opinion is misplaced. Lead opinion at 201-02. The Hatchie court held that two witnesses stating the suspect lived in the house was “barely enough to suggest to a reasonable person” that the suspect actually lived at the house in question. 161 Wn.2d at 405. *219But in Hatchie the object of the arrest warrant was “merely a guest, not a resident.” Id. at 392. Here, Chantha had listed the address as his residence for many purposes before it appeared on the warrant. The presence of Chantha’s belongings in the house and automobile out front further indicates that his residence continued at the time of the search.
¶56 The question of Chantha’s actual presence is closer, but the trial court decided in favor of the State. The trial court found, based on the credibility of the deputies’ testimony and the incredible and unreasonable testimony of Ruem, that the deputies had a reasonable basis to conclude Chantha was present when they executed the warrant. Probable cause was based on Chantha’s father’s statement to the deputies, the fact that Chantha’s car was regularly parked on the property, and the fact that other family members were acting suspiciously and gave conflicting accounts when questioned about whether and when Chantha was on the property.17 CP at 209. These facts provide more than mere suspicion on the part of the deputies. It was reasonable for the deputies to conclude that Chantha was in the trailer bearing his address of record when his registered vehicle was parked on the property and cohabitant family members gave conflicting accounts of his whereabouts, often stating that Chantha was still residing at this site (the only home address he had provided at all relevant times).
B. Ferrier Warnings and Consent
f57 I agree that the deputies “did not seek Ruem’s consent in order to circumvent the requirements of the search warrant process.” Lead opinion at 206 (collecting *220cases). The concurrence overstates the power of “a surprise show of government force and authority” to overbear an ordinary person’s free will. Concurrence at 211. Ferrier is distinguishable on its facts because in that case the police were attempting to circumvent the warrant requirement specifically because “they believed that they could not obtain a search warrant.” Ferrier, 136 Wn.2d at 107. Here, Ruem was not the direct object of the deputies’ action and motivation. The deputies sought Chantha under a court’s arrest warrant. Accordingly, I believe that the deputies obtained consent to search the trailer for Chantha notwithstanding the absence of Ferrier warnings. I concur with the Ferrier warning analysis in Part B of Justice Stephens’ opinion.
¶58 I concur in the lead opinion’s Ferrier holding, and the rule in this case remains that law enforcement officers’ failure to inform one resident of a home about the right to refuse consent to execute an arrest warrant does not render that consent per se invalid. Instead, a reviewing court will continue to evaluate the totality of the circumstances.
¶59 In Washington, “[w]hen there is no majority opinion, the holding is the narrowest ground upon which a majority agreed.” In re Pers. Restraint of Francis, 170 Wn.2d 517, 532 n.7,242 P.3d 866 (2010).18 Therefore, when the rationale for a dissent more closely aligns with the lead opinion on a certain issue, that rationale forms the court’s holding as to that issue.
*221C. Ordinary Consent and the Totality of the Circumstances
¶60 The deputies asked for permission to search the trailer, and Ruem initially consented. The lead opinion correctly states the factors we should consider in analyzing the voluntariness of consent. Lead opinion at 207. These factors are “(1) the education and intelligence of the consenting person; (2) whether Miranda[19] warnings, if applicable, were given prior to consent; and (3) whether the consenting person was advised of his right not to consent.” Id. (citing State v. Shoemaker, 85 Wn.2d 207, 211-12, 533 P.2d 123 (1975)). However, I think these factors weigh in favor of finding voluntary consent here.
¶61 Ruem was intelligent enough to know how to run a sophisticated grow operation in his home. He had enough education to give evasive answers to the deputies and later attempted to limit that consent shortly after it was given. The first factor weighs against Ruem. The second and third factors did not apply here. Miranda warnings were not applicable because Ruem was not under arrest when he gave consent. Ruem had no right to refuse consent because the deputies had authorization to search the trailer pursuant to the arrest warrant. See supra pp. 216-18. Thus, the consent was voluntary.
¶62 There is no fourth factor regarding the length of time consent was granted before it was withdrawn. Mere moments existed between the time Ruem consented and the time Ruem withdrew consent. But those moments here require an important legal distinction. After consent, but before withdrawal, the deputies smelled marijuana in the trailer. Once in the trailer lawfully, the police now had probable cause to believe criminal activity was occurring in their presence. Law enforcement officers have neither duty nor legal requirement to ignore their sense of smell when it reveals that criminal activity is afoot. Hammond, 24 Wn. *222App. at 598. Hammond still stands for this proposition. Grande merely sought to prohibit law enforcement officers from arresting a car full of people just because they smell marijuana inside, which could originate from one person or even the car itself. Grande, 164 Wn.2d at 146. In this case, no one else was in the trailer so the only “individual privacy” concerns at stake here are those of Ruem. Id. The concerns raised by Grande are not present here.
D. Independent Source Rule
¶63 Until this year, marijuana consumption (manufacture or distribution) was clearly criminal activity in Washington and still is criminal activity under the federal laws of the United States. The activity at issue in this case was commercial manufacture of marijuana, which is still illegal without a license. Because the police detected the distinct odor of marijuana while entering the trailer at the defendant’s invitation, this also was sufficient to meet the independent source rule. The smell of marijuana has no other explanation than the presence of marijuana. Therefore, the smell of marijuana was sufficient to substantiate the probable cause that eventually gave rise to the search warrant. See supra pp. 216-17, 219.20
¶64 The United States Supreme Court has declined to extend the plain smell doctrine to smells detected by dogs. Florida v. Jardines,_U.S._, 133 S. Ct. 1409,185 L. Ed. 2d 495 (2013). However, the justification for that rule is that a smell by a service dog is more akin to a search than smells detectable by humans that are in plain view because the dog is an “instrument” that extends the senses of the police. Id. at 1424 (Alito, J., dissenting). The odor of marijuana may provide probable cause to seek a warrant but does not, without exigent circumstances, justify a warrant-less search. State v. Tibbles, 169 Wn.2d 364, 370, 236 P.3d *223885 (2010).21 In this case, because the deputies smelled the marijuana without assistance while entering the trailer at Ruem’s invitation, the smell itself did not constitute an illegal search. They then obtained a search warrant that had several bases not violative of Ruem’s constitutional rights and so the evidence should not be suppressed.
III. CONCLUSION
¶65 The lead opinion and concurrence mistakenly assume that a search occurred. Because the deputies entered Ruem’s trailer while smelling the marijuana, the smell itself did not constitute a search. The trial court found this as the trier of fact during the pretrial suppression hearing. This fact was unchallenged on appeal. Because the deputies were standing outside the trailer when they detected criminal activity with their sense of smell, Ruem’s constitutional rights were not violated. We should affirm the Court of Appeals and hold that Ferrier warnings are not required before obtaining consent to search a home when consent is not obtained merely to circumvent the warrant requirement. The conclusions above dictate that Ruem’s conviction must be upheld. Because the court does not do so, I dissent.

 State v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998).


 Although Hammond was limited by State v. Grande, 164 Wn.2d 135,187 P.3d 248 (2008), it is not overruled. Instead, the Grande court declined to extend the “plain view” doctrine to authorize the search and arrest of multiple people occupying a vehicle that faintly smells of marijuana.


 If the deputies heard a crying baby in a kidnapping case involving the baby, plain “hearing” would dictate the same result.


 It cannot be seriously argued that the police are not lawfully present at the front door of a home bearing the address of record for the object of an arrest warrant.


 Chantha himself provided this address as required before release on bail for drug charges. CP at 24.


 The lead opinion characterizes these facts as mere “impressions of [the family members’] truthfulness.” Lead opinion at 203 n.6. However, when one person says Chantha was there and another says he is not, at least one of those family members is not telling the truth. Lying to the police is supportive of probable cause. Sibron v. New York, 392 U.S. 40, 88 S. Ct. 1889, 1904, 20 L. Ed. 2d 917 (1968).


 I recognize that the United States Supreme Court uses a different rule: “When a fragmented Court decides a case and no single rationale explaining the result enjoys the assent of five Justices, ‘the holding of the Court may be viewed as that position taken by those Members who concurred in the judgments on the narrowest grounds.’ ” Marks v. United States, 430 U.S. 188, 193, 97 S. Ct. 990, 51 L. Ed. 2d 260 (1977) (emphasis added) (quoting Gregg v. Georgia, 428 U.S. 153,169 n.15,96 S. Ct. 2909,49 L. Ed. 2d 859 (1976)). I see no reason for this court to follow that rule because of the significant differences between this court and our federal counterpart. We are elected directly by the people rather than appointed. We interpret two constitutions, not just one. Our oath requires us to faithfully and diligently perform the duties of our office. Just because my conscience will not allow me to sign an opinion that reverses Ruem’s conviction does not invalidate my opinion that Justice Stephens’ Ferrier holding correctly states the law in Washington.


 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


 The search following issuance of the warrant uncovered more marijuana plants and lighting consistent with a grow operation.


 Based upon the discovery of marijuana in Ruem’s trailer, the deputies ultimately did obtain a search warrant. The smell itself was sufficient probable cause to justify the warrant. Perhaps the plants in the kitchen could be suppressed because they were discovered during a search without exigent circumstances; however, the grow room was opened only after obtaining the warrant.